DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 8-10, 13, 62, 73-76, 92, 95-102 and 104 are all the clams.
2.	Claim 62 is amended in the Reply of 12/29/2021.
3.	The preliminary amendments to the specification of 3/5/2020 and 2/24/021 are entered.

Election/Restrictions
4.	Applicant's election with traverse of Group I in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that the specification as filed provides the definition of the term "antigen-binding site," as used in the claims, and claims are to be interpreted in the context of the specification as filed. According to the specification as filed, "the term 'antigen-binding site' refers to the part of the immunoglobulin molecule that participate in antigen binding." See paragraph [0124] of the application as filed.
This is not found persuasive because:
a) the claims read of a generic “protein” undefined by any structural parameters other than “an antigen-binding site” in relation to each other much less the protein as a whole; and 
b) the art reference rejection under 103(a) set forth below renders the generic claims obvious to the extent the invention is not a contribution over the prior art and is therefore lacking in unity of invention.

5.	Claims 100-102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.
6.	Applicant’s election without traverse of species for:

    PNG
    media_image1.png
    179
    607
    media_image1.png
    Greyscale


in the reply filed on 12/29/2021 is acknowledged. The non-elected species are joined for examination.
7.	Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are all the claims.

Information Disclosure Statement
8.	The IDS’ of 1/28/2021, 1/28/2021, 5/21/2021, 5/21/2021, 6/11/2021, 6/11/2021, 12/29/2021 and 12/29/2021.

Specification
9.	The disclosure is objected to because of the following informalities:
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
10.	Claims 8-10, 13, 62, 73-76, 92, 95-99 and 104 are objected to because of the following informalities:    
a) Dependent Claims 8-10, 13, 62, 73-76, 92, 95-99 and 104 are inconsistent in the use of “A protein” or “The protein” in the preamble of the corresponding claim.  For purposes of consistency, the use of one or the other but not both is preferred. Absent Applicants showing why one form is preferred over the other vis-à-vis the specific claim, appropriate correction is required.
b) Dependent Claims 8-10, 13, 62, 73-76, 92, 95-99 and 104 are inconsistent in the use of the phrase “of claim _” or “according to claim_.” For purposes of consistency, the use of one or the other but not both is preferred. Absent Applicants explaining why one form is used in one instance and the other form in another instance vis-à-vis the specific claim, appropriate correction is required.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural construct between elements (a)-(c) much less as a whole in regards to the meaning of a “protein” per se. The description in the specification defines a structure for “a protein” as comprising the elements (a)-(c) or as a tumor associated antigen [see 0125]. Figures 1-2 and 20-34 and the legends corresponding thereto describe examples of heterodimeric, multispecific antibodies (Figure 1-2), a “TriNKET” (Figure 20-30), an Oasc-Fab (Figure 31), a DuetMab (Figure 32), a CrossmAb (Figure 33) and a Fit-Ig (Figure 34). The use of the generic term of “protein” constitutes a desideratum since it defines an components of an antibody in a nondescript format entirely in terms of the result to be achieved (binding NKG2D, Nectin4 and CD16). The ordinary artisan cannot determine the meets and bounds for the claimed generic “protein” as a whole.

b) Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are indefinite for the phrase “that binds.” The generic “protein” configuration is required to bind three different antigens where the binding is not indicated in Claim 1 as being specific, nonspecific and/or cross-reactive. 
The term “binding” is not used in the immunological arts to connote exclusive binding. Still further even specific binding is not art-defined as exclusive binding as evidenced by Bost et al. (Immunol.  Invest.  (1988) 17:577-586); Bendayan (J. Histochem. Cytochem. (1995) 43:881-886); and USPN 6,210,670 (Berg) “Cross-Reacting Monoclonal Antibodies Specific for E-Selectin and P-selectin". That an antibody "cross-reacts", i.e., binds to more than one protein sequence, does not mean that the antibody does not "specifically react" or "specifically bind" with both proteins. 
The specification provides no definition for the meaning of “specific” binding much less in the context of the “protein” binding to a target for each of elements (a)-(c). 
The specification provides no definition for the meaning of “cross reactive” or “cross-reactive” much less in the context of the “protein” binding to a target for each of elements (a)-(c).
Reymond et al (JBC 276(46):43205-43215) teaches that nectin4 has promiscuous trans-homo interactions and trans-hetero interactions to create a complex network of interactions for binding constants. 
The specification mentions “non-specific binding” of NKG2D-binding domains to wells pre-adsorbed with NKG2D-Fc fusion proteins by addition of serum albumin. The non-specific binding is not defined as to whether this occurs on proteins, plastics, etc in the plate assay.

c) Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are indefinite for the phrase “sufficient to bind CD16.” The term “sufficient” in Claim 1 is a relative term, which renders the claim indefinite. The term “sufficient” is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree or a defintion, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

d) Claims 62 and 92 are indefinite for reciting “amino acid sequence at least 90% identical to SEQ ID NO:_.” It is inconceivable that an amino acid sequence is, per se, a SEQ ID NO. It is proper that an amino acid sequence is at least 90% identical to the sequence of SEQ ID NO:_.”

e) Dependent Claims 10 and 76 recite the limitation "on the same polypeptide".  There is insufficient antecedent basis for this limitation in claims 10 and 76. Nowhere in generic Claim 1 is there any mention of a polypeptide.

f) Claim 98 is indefinite for reciting the affinity for the NKG2D binding aspect of Claim 1. Multiple different methods exist for measuring KD (BiaCore®, Scatchard Plot analysis, competitive ELISA, etc.) which lead to different parametric results for the same binding domain. A given polypeptide may thus fall within or outside the claimed scope depending on which assay is used, rendering the scope of the claim ambiguous. The ambiguity is more apparent when the measurement is to be taken in the context of the “protein” as a whole and not for an isolated anti-NKG2D antigen binding site.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are interpreted as comprising a generic protein having three binding properties defined by a genus of “an antigen binding site” for each of elements (a)-(c) of generic Claim 1. Assuming arguendo the claims encompass antibody-like structures, and the antigen binding sites correspond to an antibody-like structure, then under the BRI standard, the antigen binding site for any of elements (a)-(c) may be any abbreviated form of a VH or a VL comprising less than the whole of its parts. In other words, the antigen binding domains may be VH and VL fragments having less than all three CDR1-3, or a single VH or they may be a single VL domain much less even mimetics of conventional VH and VL domains.
	In regards to what is shown in the disclosure of the entire application, the full breadth and scope of the claims is not supported by a structure function correlation for a reasonable number of embodiments having less the full complement of VH/VL CDR1-3 for recognized pairs of antigen binding sites.
	Disclosure in the Specification
	i) There is no disclosure of a working embodiment for a “protein” structure comprising single domain variable regions or fragments thereof for any one or combination of the target antigens of NKG2D, Nectin-4 and CD16.
	ii) There is disclosure for an art-known example of an Nectin-4 antibody (enfortumab) in the application. See ([0060]; Table 3)
iii) There is no disclosure for the invention of a new anti-Nectin-4 antibody. Instead, the ordinary artisan is invited to identify anti-Nectin-4 antibodies based on [0154] stating: 
    PNG
    media_image2.png
    52
    671
    media_image2.png
    Greyscale

iii) The specification does not support the broad scope of the claims, which encompass the modifications to just any Ig V-domain because the specification does not disclose the following:
	The general tolerance to modification and extent of such tolerance for any V-domain; 	
	The specific positions and regions of the sequence(s) which can be predictably modified and which regions are critical to binding ability; and
	The specification provides insufficient guidance as to which of the essentially infinite possible choices of Ig V-domain is likely to be successful.
	See MPEP stating in part:

    PNG
    media_image3.png
    910
    775
    media_image3.png
    Greyscale

Prior Art: antibody fragments 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. See Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979; IDS 12/19/2021); MacCallum et al. (J. Mol. Biol. (1996) 262:732-745; IDS 12/19/2021); De Pascalis et al. (The Journal of Immunology (2002) 169, 3076-3084; IDS 12/19/2021); Casset et al. ((2003) BBRC 307, 198-205; IDS 12/19/2021); Vajdos et al. ((2002) J. Mol. Biol. 320, 415-428; IDS 12/19/2021); Chen et al. (J. Mol. Bio. (1999) 293, 865-881; IDS  12/19/2021); and Wu et al. (J. Mol. Biol. (1999) 294, 151-162; IDS 12/19/2021). 

Prior Art Status: Single Variable Domain Antibodies are unpredictable in binding
The single domain antibodies taught in Ward et al. (Nature 341:544-546 (1989)) appear to be limited examples of single domain antibodies generated against a limited number of antigens that have been shown to retain antigen binding specificity.  However, Ward teaches and cautions:
 “Separated heavy and light chains have previously been identified with antigen or hapten binding activities although the affinities were poor, with no evidence for binding by single chains rather than dimers" (p. 544, Col. 2) and
"However, VH domains are relatively sticky, presumably due to the exposed hydrophobic surface normally capped by the VH and VL domains” (p. 546, Col. 1).
Therefore, selecting and producing just any single variable domain substituted “protein” with the ability to properly associate and assemble into a fully functional antigen binding site which maintains the binding specificity for the original antigen would be highly unpredictable based on the methods described in the specification and the prior art disclosures.

Written Description
13.	Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 13 are interpreted as comprising a generic protein having three binding properties defined by a genus of “an antigen binding site” for each of elements (a)-(c) of generic Claim1, where according to Claim 13 the light chain variable domains between elements (a) and (b) are identical. In being identical the meaning of the claims corresponds to having a common light chain.
	Disclosure in the Specification	
The specification mentions “common light chain” in three instances. Applicants have not demonstrated by a preponderance of the evidence using their own generic “protein” having a common light chain. The specification does not so much as provide an art-recognized example of a common light chain shown to possess the ability to bind both NKG2D and Nectin4. The genus of claims encompassing a common light chain for any of the elements is a wish to know where there is no example of a common light chain shown in the specification much less in combination with a “protein” of the breadth and scope of the claims.
See MPEP 2163:

    PNG
    media_image4.png
    191
    789
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    173
    727
    media_image5.png
    Greyscale

Prior Art: Unpredictability of Selecting Light Chains
US20150203591 (USAN 14/417,863) specifically teaches the complexity in selecting just any common light chains as follows:
[000134] alludes to the possible difficulty (or difficulties) in selecting a light chain, or that one that interferes with binding of one or both of the heavy chains with its antigen, or fails to associate satisfactorily with one or both of the heavy chains:


    PNG
    media_image6.png
    266
    659
    media_image6.png
    Greyscale

[000135] alludes to the fact that there exists a form of light chain considered to be universal and that it contains no more than four (4) somatic hypermutations so long as it allows binding and/or activation with respect to both epitopes in its association with the heavy chains:

    PNG
    media_image7.png
    312
    657
    media_image7.png
    Greyscale

Finally, [000132-000133] allude to the importance of the selection means for the light chain portion by "surveying usage statistics" to identify the most frequent light chains employed in human antibodies:

    PNG
    media_image8.png
    323
    665
    media_image8.png
    Greyscale

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1, 8-10, 73-76, and 95-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20120321626A1; 20 December 2012; IDS1/28/2021) in view of Lopez (WO 2017/067944; filed 10/19/2016).
	The claimed generic “protein” construct interpreted under the BRI standard and in view of the numerous 112, 2nd paragraph rejections is prima facie obvious over Zhou in view of Lopez.
	Zhou teaches bispecific and multispecific polypeptide structures (multi-specific Fab fusion proteins (MSFP))) comprising a protein comprising: 
(a) a first antigen-binding site that binds NKG2D (the present disclosure provides amulti-specific Fab fusion protein comprising: a Fab fragment that binds to a target antigen; a first fusion moiety...and/or a second fusion moiety, Para.[0018]; the multi-specific Fab fusion proteins described binds to a target antigen selected from...NKG2D,  Para.(0030); the Fab antigen target is selected from the group consisting of CD3, TCR, FcyR and NKG2D, Para.[0220]);
(b) a second antigen-binding site that binds a tumor antigen [0029, 0080, 0168]. The fusion moiety A comprises a first binding domain and the fusion moiety B comprises a second binding domain, that binds a tumor antigen which combination the antigen targeting domain can be NKG2D and a tumor cell surface antigen, which combination can induce natural killer (NK) cell to kill tumor cells [0221]; and
(c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16 (as a binding domain may bind to any of a variety of target molecules, including...Fc γ Rllla, Para. [0030, 0139, 0167)).
Zhou teaches light and heavy chain variable domains comprising the generic constructs for a fusion polypeptide or the Fab domains or scfvs [0033, 0055] having VL and VH domains [0019, 0029, 0042, 0105, 0110].
Zhou teaches within the constructs of a fusion polypeptide or an antibody construct may be found in a general format of e.g., VH1-VH2-CH1-hinge-CH2-CH3 and VL1-VL2-CL [0143, 0152].
Zhou teaches heavy chain formats comprising IgG1 domains [0044, 0108].
Zhou teaches knobs-into-holes Fc regions as engineering strategy to used to facilitate dimerization [0244].
Zhou teaches using the MSFP/ trispecific constructs to treat cancer at [0283, 0318, 0319, 0321].
Zhou provides the motivation for producing the constructs of the invention by explaining the advantages in several instances:

    PNG
    media_image9.png
    405
    1080
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    143
    1067
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    274
    1071
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    367
    1082
    media_image12.png
    Greyscale

On p. 1, Lopez teaches the need for therapeutic agents targeting TNBC because of unreliable histochemical prognosis marker(s) and no recognized therapeutic target for TNBC.
Lopez teaches the correlation of higher Nectin 4 expression levels on triple negative breast (TNBC) to shorter survival time as in Claim 1, and where the subject is determined to have a shorter survival time, the patient is administered with a therapeutically effective amount of an inhibitor of Nectin4 expression or activity as in Claim 6. Lopes teaches the inhibitor is an anti-nectin4 antibody as in Claim 7, and where the antibody is multispecific as in Claim 9. Lopez teaches the antibody is used to induce ADCC or CDC as in Claim 10. On p. 24, Lopes teaches a multispecific antibody comprises a first binding site for nectin4 and at least one second antigen binding site, where the second antigen binding site is for binding an antigen on an effector cell. On p. 24, Lopez teaches immune effector are those expressing cytolytic Fc receptors (CD16) which include NK cells and CD8+ T cells. Herein, Lopez recognizes the co-stimulation of at least nectin2 and CD16 as a combination approach to targeting TNBC.
The motivation to target the NKG2D-Nectin4-CD16 using a combination system comprising arms which block the interaction of both ligand and receptor and which enhances the immune interaction with an anti-CD16 arm is more than apparent as a mechanism of advancing a therapeutic strategy targeting the specific nexis of antigens in the claimed proteins against a breast cancer as for example. Because the structures of such constructs are unlimited so long as specific antibody reagents are available as taught in each of the references alone and in combination, and because the field of art had advanced to the point where such constructs were being tested in preclinical settings, the ordinary artisan would have been assured of success in the making and using of the invention encompassed by the claims. Especially wherein Lopez teaches the absence of reliable reagents for nectin4 in the treatment of TNBC, the combination approach offers an increase in targeting of effector cells and to increase their activation along with cancer cells to bridge the cells types to effectuate a therapeutic effect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 78, 80-83, 90-92 and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-38, 41-42, 44, and 64 of copending Application No. 17/058,335 (reference application US 20210214436; IDS 5/21/2021). The reference is not afforded safe harbor under 35 USC 120 where there is no overlap in the continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because inasmuch as the claims are overlapping for a “protein” comprising elements for an antigen binding site for NKD2D, a tumor antigen (nectin4 in the instant claims) and CD16, the genus of target antigens in the reference does not exclude HLA-E in the most generic claims. IN reliance on the reference specification for the meaning of a tumor antigen, the ordinary artisan will find “nectin4” at the following [[0017 and 0128].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	Claims 1, 8-10, 13, 62, 73-76, 92, 95-99 and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 34-35, 37, 39-43, and 45-46 of copending Application No. 16/967,218 (reference application US 20210079102; IDS 1/28/2021) in view of copending Application No. 17/058,335 (reference application US 20210214436; IDS 5/21/2021). The reference is not afforded safe harbor under 35 USC 120 where there is no overlap in the continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because inasmuch as the claims are overlapping for a “protein” comprising elements for an antigen binding site for NKD2D, a generic tumor antigen (nectin4 in the instant claims) and CD16, the genus of target antigens in the reference does not exclude nectin4 in the most generic claims. IN reliance on the ‘335 reference specification for the meaning of a tumor antigen, the ordinary artisan will find “nectin4” at the following [[0017 and 0128].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
18.	No claims are allowed.
	
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643